DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 22, 2022, has been entered.
Claims 1-20 are pending and examined on the merits.

Response to Arguments
Applicant’s arguments, filed June 22, 2022, with respect to the objections of claims 1-20, the rejections under 35 U.S.C. 112(b) of claims 11 and 20, the rejection under 35 U.S.C. 112(a) of claim 4, the rejection under 35 U.S.C. 103 of claims 1-13 and 17-19 as being unpatentable over JP `155 (JP 5935155), the rejection under 35 U.S.C. 103 of claim 20 as being unpatentable over JP `155 in further view of Fu, and the rejection under 35 U.S.C. 103 of claims 12 and 16-20 as being unpatentable over Fukushima, have been fully considered and are persuasive.  The objection to the claims have been overcome by the amendments to claims 1 and 12-17.  The rejections under 35 U.S.C. 112(b) have been overcome by the amendments to claims 11 and 20.  The rejection under 35 U.S.C. 112(a) has been overcome by the amendment to claim 4.  Therefore, the claim objections and rejections under 35 U.S.C. 112(b) and 112(a) have been withdrawn. 
Regarding the rejections under 35 U.S.C. 103 over JP `155, Applicant points out that the L. lactis strain of JP `155 has a sequence (GenBank: AB100792.1) which is different from SEQ ID NO:1 comprised by the claimed L. lactis KF140 strain.  The Examiner notes that the originally filed specification discloses that the L. lactis KF140 strain has a base sequence of 16s rDNA as shown in SEQ ID NO:1 (page 10, lines 19-30).  The L. lactis strain disclosed in JP `155 is the L. lactis subsp. cremoris H-61 strain (page 1, second-to-last paragraph of the Machine Translation).  The Examiner performed a BLAST alignment between the sequence of the L. lactis strain of JP `155 (the H-61 strain) and SEQ ID NO:1 of the instant specification which has a length of 1490 nucleotides.  See the BLAST alignment of the H-61 strain partial sequence as the query sequence with SEQ ID NO:1 as the subject sequence performed on 8/4/22.  There is 1458/1477 identity (99%) between the sequences, 6/1477 gaps, and it is evident from the BLAST alignment that there are mismatches throughout the sequences.  Therefore, the sequences are different.  Since the sequences are different, then the L. lactis strain of JP `155 is different from the claimed L. lactis KF140 strain.  Therefore, the rejection under 35 U.S.C. 103 of claims 1-13 and 17-19 as being unpatentable over JP `155 (JP 5935155), and the rejection under 35 U.S.C. 103 of claim 20 as being unpatentable over JP `155 in further view of Fu, have been withdrawn.
Regarding the rejection under 35 U.S.C. 103 over Fukushima, Applicant asserts that the L. paracasei ST11 strain of Fukushima has a sequence (GenBank: MN653937.1) which is different from the sequence comprised by the claimed L. paracasei KF00816 strain.  The Examiner notes that the originally filed specification discloses that the L. paracasei KF00816 strain has a base sequence of 16s rDNA as shown in SEQ ID NO:3 (page 11, lines 16-27).  The Examiner performed a BLAST alignment between the sequence of the L. paracasei ST11 strain of Fukushima having a length of 1110 nucleotides and SEQ ID NO:3 of the instant specification which has a length of 1500 nucleotides.  See the BLAST alignment of the ST11 strain partial sequence as the query sequence with SEQ ID NO:3 as the subject sequence performed on 8/4/22.  There is 1108/1110 identity (99%) between the sequences, and there is a gap of 1/1110.  Therefore, the sequences are different.  Since the sequences are different, then the L. paracasei ST11 strain of Fukushima is different from the claimed L. paracasei KF00816 strain.  Therefore, the rejection under 35 U.S.C. 103 of claims 12 and 16-20 as being unpatentable over Fukushima has been withdrawn.

However, Applicant’s arguments are unpersuasive with respect to the rejection under 35 U.S.C. 103 over Choi, and the rejection under 35 U.S.C. 103 over Ugajin. 
With respect to the rejection under 35 U.S.C. 103 over Choi, Applicant asserts that there is no evidence of record that the FA 0718 strain of Choi is identical to the claimed strain.  The Examiner respectfully disagrees – the evidence that they appear to be the same is that the FA 0718 strain is the same species as the claimed strain and treats diabetes which is a property shared with the claimed strain.  Applicant asserts that the strain of Choi is a specific subspecies of B. subtilis, namely B. subtilis subsp. inaquosorum.  However, this is not persuasive in demonstrating that the strain of Choi is distinct from the claimed KF11 strain; it still is classified as a B. subtilis strain and thus is of the same species as the claimed KF11 strain.  Applicant has not provided evidence that the claimed KF11 strain has characteristics which would prohibit consideration of classifying it under the same subspecies as the strain of Choi.  Additionally, Applicant argues that there is no indication that the FA 0718 strain of Choi would have the same activities as the claimed B. subtilis KF11 strain.  However, based on the evidence that FA 0718 strain of Choi is of the same species as the claimed KF11 strain and has the same property of the claimed KF11 strain of treating diabetes, then it appears that the FA 0718 strain reads on the claimed KF11 strain.  In reading on the claimed KF11 strain, then the FA 0718 strain must have the same activities, including the activity of reducing AGEs or CML, as the claimed KF11 strain.  Absent a showing of evidence demonstrating a difference between the claimed strain and the FA 0718 strain of Choi, the rejection under 35 U.S.C. 103 over Choi must be maintained.
Regarding the rejection under 35 U.S.C. 103 over Ugajin, Applicant asserts that the L. pentosus ATCC 8041 strain of Ugajin has a sequence (GenBank: KT025934.1) which is different from the sequence comprised by the claimed L. pentosus KF8 strain, and thus the claimed L. pentosus KF8 strain is different from the L. pentosus ATCC 8041 strain of Ugajin.  Thus Applicant asserts that the L. pentosus strain of Ugajin does not necessarily have the same activities as the claimed strain.  The Examiner notes that the originally filed specification discloses that the L. pentosus KF8 strain has a base sequence of 16s rDNA as shown in SEQ ID NO:4 (page 11, line 35 through page 12, line 7).  The Examiner performed a BLAST alignment between the sequence of the ATCC 8041 strain of Ugajin and SEQ ID NO:4 of the instant application.  See the BLAST alignment of the ATCC 8041 strain partial sequence as the query sequence with SEQ ID NO:4 as the subject sequence performed on 8/4/22.  There is 589/589 identity (100%) between the sequences, and no gaps (0/589).  It is noted that SEQ ID NO: 4 of the instant application has a length of 1368 nucleotides, and the partial sequence of the ATCC 8041 strain has a length of 698 nucleotides (query length).  The match between the two sequences starts at position 110 of the partial sequence of the ATCC 8041 strain, which matches with position 1 of SEQ ID NO:4.  The match between the two sequences ends at position 698 of the partial sequence of the ATCC 8041 strain, which is the last position of the sequence; this matches with position 589 of SEQ ID NO:4.  Since only a partial sequence of the ATCC 8041 strain is supplied, it cannot be determined whether in the full sequence, specifically after position 698 of the partial sequence, the nucleotides would not match with the subsequent nucleotides of SEQ ID NO:4 of the instant application (positions 590 to 1368 of SEQ ID NO:4).  Therefore, it cannot be concluded that the ATCC 8041 strain of Ugajin indeed has a sequence that is distinct from SEQ ID NO:4 of the instant application.  As such, Applicant has not persuasively demonstrated that the ATCC 8041 strain of Ugajin is indeed distinct from the claimed L. pentosus KF8 strain.
Upon further consideration, new grounds of rejection are set forth below under 35 U.S.C. 101, 35 U.S.C. 102, and 35 U.S.C. 103 in view of newly cited references.  New double patenting rejections are also set forth below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 12-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. 
The claims have been analyzed for eligibility in accordance with their broadest reasonable interpretation.  The claims are directed to a statutory category, i.e. a composition of matter (Step 1: YES).
Claims 1, 2, and 12-17:  The claims recite a strain selected from the group consisting of the following four strains:  Lactococcus lactis KF140 (accession number KCCM11673P), Bacillus subtilis KF11 (accession number KCCM11981P), Lactobacillus pentosus KF8 (accession number KCCM11997P), Lactobacillus paracasei KF00816 (accession number KCCM11998P).  According to the specification, Lactococcus lactis KF140 and Lactobacillus paracasei KF00816 were each isolated from kimchi (page 10, lines 19-37; page 11, lines 16-20).  Kimchi is made by the fermentation of vegetables such as cabbage, radish, and cucumber with various seasonings, as evidenced by Jung (Appl. Microbiol. Biotechnol. 2014. 98: 2385-2393) (page 2385, first paragraph).  Kimchi fermentation leads to the growth of various lactic acid bacteria (LAB) species or strains, originated from raw materials (page 2385, second paragraph of Jung).  Since lactic acid bacteria originate from the raw materials (vegetables, which are naturally occurring products), then the KF140 and KF00816 strains recited in the claims are naturally occurring.  
The specification also states that Bacillus subtilis KF11 was isolated from bean paste (page 10, line 38 through page 11, line 15).  Furthermore, the specification indicates that Lactobacillus pentosus KF8 was isolated from a traditional soy sauce (page 11, lines 35-39).  As evidenced by Nonaka (Int. Arch. Allergy Immunol. 2008. 145: 249-257), bean paste and soy sauce are produced by plant-origin lactic acid bacteria (LAB)-mediated fermentation (page 250, left column, third paragraph).  Additionally, soy sauce is made by a two-step fermentation process from wheat flour and soy beans with a mixture of molds, yeasts, and bacteria, as evidenced by Luh (Journal of Industrial Microbiology. 1995. 14: 467-471) (page 467, first paragraph).  Since the bacteria for the fermentation of bean paste and soy sauce originate from plants which are naturally occurring products, then the KF11 and KF8 strains recited in the claims are naturally occurring. 
Claims 1 and 2 recite that the strain has the activity of reducing advanced glycation end products (AGEs), with claim 2 requiring the additional limitation that the AGEs are nonfluorescent AGEs.  The property of having activity of reducing AGEs is inherently possessed by the strains, and thus does not confer any characteristics on the strains to make them markedly different from their naturally occurring forms.  Claims 12-16 require that the strain has the activity of reducing Nε-(carboxymethyl)lysine (CML).  This property is inherently possessed by the strains, and thus does not confer any characteristics on the strains to make them markedly different from their naturally occurring forms.  Therefore, claims 1, 2, and 12-16 recite a ‘product of nature’ exception (Step 2A, Prong One: YES). 
This judicial exception is not integrated into a practical application because claims 1, 2, and 12-16 recite the strain itself which does not integrate the strain into a practical application.  The properties of the strains (activity of reducing AGEs for claims 1 and 2; activity of reducing Nε-(carboxymethyl)lysine (CML) for claims 12-16) as recited in the claims are inherently possessed by the claimed strains, and thus do not set forth a practical application of the product of nature.  Since there is no integration of the products of nature into a practical application by the additional element (the claimed activities) (Step 2A, Prong Two: NO), then the claims are directed to a judicial exception (Step 2A: YES).
Claims 1, 2, and 12-16 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As pointed out above, the claims recite a property of the strains that are inherently possessed by the strains:  activity or reducing AGEs for claims 1 and 2; activity of reducing Nε-(carboxymethyl)lysine (CML) for claims 12-16.  Since these properties are inherently possessed by the recited strains, then they do not amount to significantly more than the judicial exception (Step 2B: NO).  As such, claims 1, 2, and 12-16 are not eligible subject matter under 35 U.S.C. 101.
Claim 17 recites the embodiment of a ‘pharmaceutical composition’.  The strain itself is in a form that would be suitable for it being a pharmaceutical composition (any solid or liquid form that can be administered without toxic effects reads on a ‘pharmaceutical composition’).  Thus the strain itself reads on a pharmaceutical composition.   Therefore, claim 17 (pharmaceutical composition) is not eligible subject matter under 35 U.S.C. 101 for the reasons discussed above with respect to claims 12-16.
	Claims 3 and 17:  Claim 3 recites a food composition, wherein the composition comprises a strain selected from the group consisting of the four strains of claim 1, a lysate thereof, or a culture thereof.  Claim 17 recites a composition comprising the strain, with one embodiment being a composition comprising a food composition.  According to the specification, Lactococcus lactis KF140 and Lactobacillus paracasei KF00816 were each isolated from kimchi (page 10, lines 19-37; page 11, lines 16-20).  Kimchi is made by the fermentation of vegetables such as cabbage, radish, and cucumber with various seasonings, as evidenced by Jung (page 2385, first paragraph).  Kimchi fermentation leads to the growth of various lactic acid bacteria (LAB) species or strains, originated from raw materials (page 2385, second paragraph of Jung).  Therefore, a food composition (vegetables which are the raw materials from which the strains originate) comprising the KF140 strain or the KF00816 strain is a naturally occurring combination.
	The specification also states that Bacillus subtilis KF11 was isolated from bean paste (page 10, line 38 through page 11, line 15).  Furthermore, the specification indicates that Lactobacillus pentosus KF8 was isolated from a traditional soy sauce (page 11, lines 35-39).  As evidenced by Nonaka (Int. Arch. Allergy Immunol. 2008. 145: 249-257), bean paste and soy sauce are produced by plant-origin lactic acid bacteria (LAB)-mediated fermentation (page 250, left column, third paragraph).  Additionally, soy sauce is made by a two-step fermentation process from wheat flour and soy beans with a mixture of molds, yeasts, and bacteria, as evidenced by Luh (Journal of Industrial Microbiology. 1995. 14: 467-471) (page 467, first paragraph). As such, a food composition (the plant from which the bacteria originates) comprising the KF11 strain or the KF8 strain is a naturally occurring combination.
	The only additional element in claim 17 is the activity of the strain as recited in claim 12.  For the reasons discussed above with respect to claim 12, this additional element does not confer any characteristics on the strains to make them markedly different from their naturally occurring forms.  Therefore, claim 17 recites a ‘product of nature’ (Step 2A, Prong One: YES).  Regarding claim 3, the limitations that the food composition has the activity of reducing advanced glycation end products and that the strain has the activity of reducing advanced glycation end products (as recited in claim 1) are ‘additional elements’ to the judicial exception (the food composition).  The activity of the strains is a property inherently possessed by the strains, and thus does not confer any characteristics on the strains to make them markedly different from their naturally occurring forms.  The property of the food composition (activity of reducing AGEs) as recited in claim 3 is inherently possessed by the food composition since it comprises the claimed strain, and thus does confer any characteristics on the food composition to make it markedly different from its naturally occurring form.  Therefore, claim 3 recites a ‘product of nature’ (Step 2A, Prong One: YES).
This judicial exception is not integrated into a practical application.  The only additional element in claim 17 is the activity of the strain as recited in claim 12.  For the reasons discussed above with respect to claim 12, then claim 17 does not recite additional elements that integrate the judicial exception (the food composition comprising the strain that is a naturally occurring product) into a practical application (Step 2A, Prong Two: NO).  Regarding claim 3, the limitations that the food composition has the activity of reducing advanced glycation end products and that the strain has the activity of reducing advanced glycation end products (as recited in claim 1) are ‘additional elements’ to the judicial exception.  For the reasons discussed above with respect to claim 1, the additional element regarding the activity of the strain does not integrate the strain into a practical application.  The property of the food composition (activity of reducing AGEs) as recited in claim 3 is inherently possessed by the food composition since it comprises the claimed strain, and thus does not set forth a practical application of the product of nature.  Therefore, there is no integration of the product of nature into a practical application by the additional element of claim 3 (Step 2A, Prong Two: NO).  Therefore, claims 3 and 17 (food composition) are directed to a judicial exception (Step 2A: YES).
Claims 3 and 17 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional element of claim 17 is the additional element discussed above with respect to claim 12.  For the reasons discussed above with respect to claim 12, the additional element does not amount to significantly more than the judicial exception (Step 2B: NO).  Regarding claim 3, the limitations that the food composition has the activity of reducing advanced glycation end products and that the strain has the activity of reducing advanced glycation end products (as recited in claim 1) are ‘additional elements’ to the judicial exception.  The activity of the strain is inherently possessed by the strain, and the activity of the food composition is inherently possessed by the food composition since it comprises the strain.  Since these properties are inherently possessed by the recited strains, then they do not amount to significantly more than the judicial exception (Step 2B: NO).  As such, claims 3 and 17 (at least the ‘food composition’ embodiment) are not eligible subject matter under 35 U.S.C. 101.
Claims 4 and 18:  Claims 4 and 18 further limit claims 3 and 17, respectively, by requiring that the composition improves one of various diseases which are caused by advanced glycation end products.  This limitation is an ‘additional element’ to the judicial exception (the food composition of claims 3 and 17 which is a product of nature).  The limitation is directed to an intended use of the composition which does not confer markedly different characteristics on the claimed food composition.  Therefore, claims 4 and 18 recite a judicial exception (a food composition that is a product of nature) (Step 2A, Prong One: YES). 
The additional element of improving a disease caused by advanced glycation end products does not integrate the judicial exception (product of nature) into a practical application.  The additional element sets forth an intended use of the food composition, and claims 4 and 18  do not require that the intended use (of improving the disease) is performed as the claims recite a composition rather than a process.  Therefore, the additional element does not integrate the judicial exception of claims 4 an 18 into a practical application (Step 2A, Prong Two: NO).  Thus claims 4 and 18 are directed to a judicial exception (Step 2A: YES).
Claims 4 and 18 do not include additional elements that are sufficient to amount to significantly more.  The limitation that the composition improves one of the recited diseases speaks to the intended use, and speaks to a property inherent to the claimed strain that serves as the active ingredient in the claimed food composition.  Therefore, the additional element of claims 4 and 18 do not amount to significantly more than the judicial exception (Step 2B: NO).  Accordingly, claims 4 and 18 must be rejected under 35 U.S.C. 101.
Claims 5, 6, and 19:  Claims 5, 6, and 19 recite a pharmaceutical composition comprising the strain selected from the group consisting of four strains discussed above with respect to their respective parent claims, a lysate thereof (claims 5 and 6 only), or a culture thereof (claims 5 and 6 only).  Additionally, claims 5, 6, and 19 further require that the pharmaceutical composition is for treating a disease related to advanced glycation end products, and claims 6 and 19 further narrow the scope of the disease.  However, this limitation, which is an ‘additional element’ to the judicial exception, is directed to the intended use, and speaks to a property inherent to the claimed strain that serves as the active ingredient in the claimed pharmaceutical composition.  The limitation thus does not confer a markedly different characteristic on the strain as compared to its naturally occurring form, and thus claims 5, 6, and 19 recite a natural phenomenon (product of nature (Step 2A, Prong One: YES).  The limitation does not integrate the judicial exception into a practical application since it sets forth the intended use of the product, and does not require performing the intended use (since a process is not claimed) (Step 2A, Prong Two: NO).  Thus claims 5, 6, and 19 are directed to a product of nature (Step 2A: YES).  Claims 5, 6, and 19 do not recite any additional elements that amount to significantly more than the judicial exception since the additional element of treating a disease related to advanced glycation end products is directed to an intended use and is inherent to the claimed strain that serves as the active ingredient (Step 2B: NO).  Therefore, claims 5, 6, and 19 must be rejected under 35 U.S.C. 101.
Claims 7 and 17:  Claim 7 recites a composition for intestinal regulation comprising the strain selected from the group consisting of the four strains discussed above with respect to claim 1, a lysate thereof, or a culture thereof.  Claim 17 recites an embodiment of a composition for intestinal regulation comprising the strain of parent claim 12.  This limitation is an ‘additional element’ to the judicial exception (the strain which is a naturally occurring product) which is directed to an intended use of the composition, and speaks to a property inherent to the claimed strain that serves as the active ingredient.  Therefore, claims 7 and 17 recite a ‘product of nature’ (Step 2A: Prong One: YES).  The limitation of a composition for intestinal regulation does not integrate the judicial exception into a practical application since it sets forth the intended use of the product, and does not require performing the intended use (since a process is not claimed) (Step 2A, Prong Two: NO).  The additional element (composition for intestinal regulation) does not amount to significantly more than the judicial exception since it sets forth the intended use of the strain (Step 2B: NO).  Accordingly, claims 7 and 17 (composition for intestinal regulation) must be rejected under 35 U.S.C. 101.
Claims 8 and 17:  Claim 8 recites a probiotic composition, and claim 17 also recites an embodiment in which the composition comprises a probiotic composition.  The claimed strain itself reads on a probiotic, and thus claims 8 and 17 must be rejected under 35 U.S.C. 101 for the same reasons set forth above with respect to claims 1 and 12.
Claims 9 and 17:  Claim 9 recites a feed composition, and claim 17 also recites an embodiment in which the composition comprises a feed composition.  The strain itself is in a form that is suitable for it being in a ‘feed’ and being fed.  Thus the strain itself reads on a feed composition.  As such, claims 9 and 17 must be rejected under 35 U.S.C. 101 for the same reasons set forth above with respect to claims 1 and 12.
Claims 10 and 17:  Claim 10 recites a fermented product, and claim 17 also recites an embodiment in which the composition comprises a fermented product-containing composition.  The claimed strains would have naturally fermented a vegetable, as evidenced by the fact that they are isolated from fermented foods comprising vegetables (kimchi, bean paste, soy sauce) – see discussion above regarding claims 1 and 12.  Therefore, a fermented product comprising any one of the claimed strains (KF140, KF11, KF8, or KF00816) is a naturally occurring combination, and is thus a product of nature for the same reasons set forth above with respect to the analysis conducted on claims 1, 2, and 12-16.  Therefore, claims 10 and 17 must be rejected under 35 U.S.C. 101.

Notice Re: Prior Art Available Under Both Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 12, 13, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin (J. Microbiol. Biotechnol. 2018. 28(1): 65-76. First published online on November 9, 2017).
Applicant has not perfected the right of priority to the foreign applications.  Therefore, the effective filing date of the claims is April 6, 2018.
Shin discloses Lactococcus lactis KF140 (KCCM11673P) (page 66, right column, second paragraph).  This strain is recited in instant claims 1, 12, and 13.  Though Shin does not disclose that the strain has the activity of reducing AGEs (including AGEs that are nonfluorescent as recited in instant claim 2) as recited in instant claim 1, or has the activity of reducing Nε-(carboxymethyl)lysine (CML) as recited in instant claim 12, these properties are inherent to the KF140 strain.  As pointed out in MPEP 2112(I), “’[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.’”  Therefore, instant claims 1 (the KF140 strain), 2, 8 (the KF140 strain is a probiotic, see abstract), 12 (the KF140 strain), 13, and 17 (‘probiotic composition’; the KF140 strain is a probiotic, see abstract) are anticipated.  
Regarding instant claims 3, 4, 17, and 18, Shin discloses that the KF140 strain was isolated from kimchi which is a Korean traditional fermented cabbage food (page 66, right column, second paragraph).  The kimchi comprising the KF140 strain reads on a food composition, thereby anticipating the ‘food composition’ embodiment of instant claim 17.  Since that kimchi comprises the KF140 strain, then it inherently has the activity of reducing AGEs as recited in instant claim 3, as well as inherently having the property of improving the diseases which are caused by AGEs as listed in instant claims 4 and 18 – see MPEP 2112(I).  Moreover, though Shin does not disclose that the kimchi comprising the KF140 strain (reading on ‘food composition’) improves any of the diseases recited in instant claims 4 and 18 which are caused by AGEs, the limitation of improving the disease is directed to the intended use of the claimed composition.  MPEP 2112(I) indicates, “the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.”  The kimchi comprising the KF140 strain is inherently suitable for treating a disease caused by AGEs. Therefore, instant claims 3, 4, and 18 are also anticipated.
Regarding instant claims 5, 6, 17, and 19, the KF140 strain itself is in a form that would be suitable for it being a pharmaceutical composition (any solid or liquid form that can be administered without toxic effects reads on a ‘pharmaceutical composition’).  Therefore, the KF140 strain itself reads on a ‘pharmaceutical composition,’ anticipating this embodiment in instant claim 17.  Though Shin does not disclose that the strain is for treating a disease related to AGEs as recited in instant claim 5, including any of the diseases recited in instant claims 6 and 19, this limitation is directed to the intended use of the claimed composition.  MPEP 2112(I) indicates, “the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.”  Since the KF140 is the active ingredient, then it inherently is suitable for treating a disease related to AGEs.  Therefore, instant claims 5, 6, and 19 are anticipated.
Regarding instant claims 7 and 17, the recitation that the composition is ‘for intestinal regulation’ is directed to an intended use of the claimed composition.  MPEP 2112(I) indicates, “the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.”  Since the KF140 is the active ingredient, then it inherently is suitable for intestinal regulation.  Therefore, instant claim 7 is anticipated, as well as anticipating the ‘composition for intestinal regulation’ embodiment of instant claim 17.
Regarding instant claims 9 and 17, the KF140 strain itself is in a form that can be fed and in a feed, and thus the strain itself reads on a ‘feed composition.’  Therefore, instant claim 9 is anticipated, as well as anticipating the ‘feed composition’ embodiment of instant claim 17.
Regarding instant claims 10 and 17, Shin discloses that the KF140 strain was isolated from kimchi which is a Korean traditional fermented cabbage food (page 66, right column, second paragraph).  The kimchi comprising the KF140 strain reads on a fermented product.  Therefore, instant claim 10 is anticipated, as well as anticipating the ‘fermented product-containing composition’ embodiment of instant claim 17.
A holding of anticipation is clearly required.

Claims 1-10, 12, 13, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (KR 20170020679. Published February 23, 2017. Machine Translation cited below) in light of Jung (Appl. Microbiol. Biotechnol. 2014. 98: 2385-2393).
Applicant has not perfected the right of priority to the foreign applications.  Therefore, the effective filing date of the claims is April 6, 2018.
Lee discloses Lactococcus lactis KF140 assigned to the deposit number KCCM 11673P (page 3, third paragraph of Machine Translation; claims of Lee on page 6 of the Machine Translation).  This strain is recited in instant claims 1, 12, and 13.  Though Lee does not disclose that the strain has the activity of reducing AGEs (including AGEs that are nonfluorescent as recited in instant claim 2) as recited in instant claim 1, or has the activity of reducing Nε-(carboxymethyl)lysine (CML) as recited in instant claim 12, these properties are inherent to the KF140 strain.  As pointed out in MPEP 2112(I), “’[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.’”  Therefore, instant claims 1 (the KF140 strain), 2, 8 (the KF140 strain reads on a probiotic, see background discussion regarding probiotics on page 2 on the Machine Translation), 12 (the KF140 strain), 13, and 17 (‘probiotic composition’) are anticipated.
Regarding instant claims 3, 4, 17, and 18, Lee discloses that their composition comprising Lactococcus lactis as an active ingredient (claim 1 of Lee on page 6 of the Machine Translation) is a food composition (second-to-last claim of Lee on page 6 of the Machine Translation).  Lee also discloses that the KF140 strain was isolated from kimchi (page 3, second and third paragraphs of Machine Translation).  The kimchi comprising the KF140 strain reads on a food composition.  Thus the ‘food composition’ embodiment of instant claim 17 is anticipated.  Since that kimchi comprises the KF140 strain, then it inherently has the activity of reducing AGEs as recited in instant claim 3, as well as inherently having the property of improving the diseases which are caused by AGEs as listed in instant claims 4 and 18 – see MPEP 2112(I).  Moreover, though Lee does not disclose that their food composition of their kimchi comprising the KF140 strain (reading on a ‘food composition’) improves any of the diseases recited in instant claims 4 and 18 which are caused by AGEs, the limitation of improving the disease is directed to the intended use of the claimed composition.  MPEP 2112(I) indicates, “the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.”  The food composition of Lee and the kimchi comprising the KF140 strain are inherently suitable for treating a disease caused by AGEs. Therefore, instant claims 3, 4, and 18 are also anticipated.
Regarding instant claims 5, 6, 17, and 19, Lee discloses that their composition comprising Lactococcus lactis as an active ingredient (claim 1 of Lee on page 6 of the Machine Translation) is a pharmaceutical composition (second-to-last claim of Lee on page 6 of the Machine Translation).  Thus the ‘pharmaceutical composition’ embodiment of instant claim 17 is anticipated.  Though Lee does not disclose that the strain is for treating a disease related to AGEs as recited in instant claim 5, including any of the diseases recited in instant claims 6 and 19, this limitation is directed to the intended use of the claimed composition.  MPEP 2112(I) indicates, “the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.”  Since the KF140 is the active ingredient, then it inherently is suitable for treating a disease related to AGEs.  Therefore, instant claims 5, 6, and 19 are anticipated.
Regarding instant claims 7 and 17, the recitation that the composition is ‘for intestinal regulation’ is directed to an intended use of the claimed composition.  MPEP 2112(I) indicates, “the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.”  Since the KF140 is the active ingredient, then it inherently is suitable for intestinal regulation.  Therefore, instant claim 7 is anticipated, as well as anticipating the ‘composition for intestinal regulation’ embodiment of instant claim 17.
Regarding instant claims 9 and 17, Lee discloses that their composition comprising Lactococcus lactis as an active ingredient (claim 1 of Lee on page 6 of the Machine Translation) is a feed composition (second-to-last claim of Lee on page 6 of the Machine Translation).  Therefore, instant claim 9 is anticipated, as well as anticipating the ‘feed composition’ embodiment of instant claim 17.
Regarding instant claims 10 and 17, Lee discloses that the KF140 strain was isolated from kimchi (page 3, second and third paragraphs of Machine Translation).  Kimchi is made by the fermentation of vegetables such as cabbage, radish, and cucumber with various seasonings, as evidenced by Jung (page 2385, first paragraph).  The kimchi comprising the KF140 strain reads on a fermented product.  Therefore, instant claim 10 is anticipated, as well as anticipating the ‘fermented product-containing composition’ embodiment of instant claim 17.
A holding of anticipation is clearly required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shin.
As discussed above, Shin anticipates claims 1-10, 12, 13, and 17-19.  Shin differs from claim 11 in that Shin does not expressly disclose a method for inhibiting advanced glycation end products, the method comprising administering the L. lactis KF140 strain (‘the novel strain of Claim 1’), a lysate thereof, or a culture thereof to a subject, or adding the strain, a lysate thereof, or a culture thereof into a food composition to be administered to the subject and wherein the food composition is administered to the subject.  Shin differs from claim 20 in that Shin does not expressly disclose a method of reducing Nε-(carboxymethyl)lysine (CML), the method comprising administering the L. lactis KF140 strain (‘the novel strain of Claim 12’), a lysate thereof, or a culture thereof to a subject, or adding the strain, a lysate thereof, or a culture thereof into a food composition to be administered to the subject and wherein the food composition is administered to the subject.  
However, Shin discloses orally administering a lyophilized probiotic mixture (P5) comprising Lactococcus lactis KF140 suspended in saline to mice every day from days 28 to 40 (page 67, paragraph bridging left and right columns; abstract).  Therefore, Shin teaches the step of instant claims 11 and 20 of administering the L. lactis KF140 strain to a subject (a mouse).  Since Shin teaches the claimed step, then the claimed effects of inhibiting advanced glycation end products and reducing Nε-(carboxymethyl)lysine (CML) would have necessarily occurred.  Therefore, instant claims 11 and 20 are rendered obvious.
A holding of obviousness is clearly required.

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee.
As discussed above, Lee (in light of Jung, cited as evidence) anticipates claims 1-10, 12, 13, and 17-19.  Lee differs from claim 11 in that Lee does not expressly disclose a method for inhibiting advanced glycation end products, the method comprising administering the L. lactis KF140 strain (‘the novel strain of Claim 1’), a lysate thereof, or a culture thereof to a subject, or adding the strain, a lysate thereof, or a culture thereof into a food composition to be administered to the subject and wherein the food composition is administered to the subject.  Lee differs from claim 20 in that Lee does not expressly disclose a method of reducing Nε-(carboxymethyl)lysine (CML), the method comprising administering the L. lactis KF140 strain (‘the novel strain of Claim 12’), a lysate thereof, or a culture thereof to a subject, or adding the strain, a lysate thereof, or a culture thereof into a food composition to be administered to the subject and wherein the food composition is administered to the subject.  
However, Lee discloses orally administering Lactococcus lactis KF140 to mice at 5 x 108 CFU/day for five or more times per week (page 3, third-to-last paragraph of Machine Translation).  Therefore, Lee teaches the step of instant claims 11 and 20 of administering the L. lactis KF140 strain to a subject (a mouse).  Since Lee teaches the claimed step, then the claimed effects of inhibiting advanced glycation end products and reducing Nε-(carboxymethyl)lysine (CML) would have necessarily occurred.  Therefore, instant claims 11 and 20 are rendered obvious.
A holding of obviousness is clearly required.

  Claims 1-12, 14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (KR 2014/0050415. Machine Translation cited below. Previously cited).
Choi discloses Bacillus subtilis subsp. inaquosorum FA 0718 (KCCM11280P) (claim 1 of Machine Translation).  Additionally, Choi teaches a soybean fermented product with enhanced anti-diabetic effect, wherein the soybean fermented product includes the FA 0718 strain and steamed soybeans (claims 8 and 9 of Machine Translation).  The soybean fermented product is made by fermenting soybeans inoculated with the FA 0718 strain (claims 2 and 3 of Machine Translation; fourth paragraph on page 2 of Machine Translation).  The soybean fermented product reads on a food composition, and the method of making the soybean fermented product reads on adding the FA 0718 strain into a food composition.
The strain is characterized as having a high alpha glucosidase inhibitory activity (last paragraph on page 2 of Machine Translation).  Choi indicates that alpha glucosidase inhibitors are used to prevent and treat diabetes (page 3, first paragraph of Machine Translation).  Further still, the FA 0718 strain and the cheonggukjang prepared with the strain have high alpha glucosidase inhibitory activity, and thus can be used to prevent and treat diabetes by controlling blood sugar after meals (paragraph [0029] of Machine Translation).  In order to treat diabetes, it is obvious that the FA 0718 strain or the soybean fermented product had to be administered to a subject.  
Choi differs from instant claim 1 in that Choi does not expressly disclose a novel strain having the activity of reducing advanced glycation end products (AGEs), including AGEs that are nonfluorescent as recited in instant claim 2, wherein the novel strain is Bacillus subtilis KF11 (accession number KCCM11981P).  Choi differs from instant claim 12 in that Choi does not expressly disclose a novel strain having the activity of reducing Nε-(carboxymethyl)lysine (CML), wherein the novel strain is Bacillus subtilis KF11 (accession number KCCM11981P).  However, the FA 0718 strain of Choi appears to be identical to the claimed B. subtilis KF11 strain based on the fact that the strain of Choi is of the same species as the claimed strain, and treats diabetes.  Therefore, the FA 0718 strain reads on the claimed B. subtilis KF11 strain, absent a showing by Applicant that the FA 0718 strain is distinct from the claimed KF11 strain.  Although Choi does not recognize that their FA 0718 strain has the activity of reducing AGEs (as recited in instant claim 1) or has the activity of reducing CML (as recited in instant claim 12), since the FA 0718 strain appears to be the claimed KF11 strain, then it necessarily possesses the activities of reducing AGEs and CML, absent a showing by Applicant that the FA 0718 strain is distinct from the claimed KF11 strain.  
Therefore, Choi renders obvious instant claims 1 (B. subtilis KF11 strain), 2, 8 (the B. subtilis strain reads on a probiotic), 9 (the B. subtilis strain itself reads on a ‘feed composition’ since it reads on form that can be in a feed and can be fed), 10 (the soybean fermented product including the B. subtilis strain reads on the claimed ‘fermented product’), 12 (B. subtilis KF11 strain), 14, and 17 (‘feed composition,’ ‘probiotic composition,’ ‘fermented product-containing composition’). 
Regarding instant claims 3 and 17, the soybean fermented product that includes the FA 0719 strain reads on a ‘food composition.’  Since the soybean fermented product comprises the B. subtilis FA 0719 strain reading on the claimed strain, then it necessarily has the activity of reducing AGEs.  Therefore, instant claim 3 is rendered obvious, as well as rendering obvious the ‘food composition’ embodiment of instant claim 17.
Regarding instant claims 4-6 and 17-19, the soybean fermented product that includes the FA 0719 strain reads on a ‘food composition.’  The FA 0719 strain itself and the soybean fermented product that includes the FA 0719 strain are in a form that would be suitable for being a pharmaceutical composition since any solid or liquid form that can be administered without toxic effects reads on a ‘pharmaceutical composition’.  Thus Choi renders obvious the ‘pharmaceutical composition’ embodiment of instant claim 17.  Although Choi does not recognize that their FA 0718 strain or their soybean fermented product improves diabetes caused by advanced glycation end products (as recited in instant claims 4 and 18) or treats a disease related to advanced glycation end products (as recited in instant claim 5) wherein the disease is diabetes (an embodiment of instant claims 6 and 19), since the FA 0178 strain and the soybean fermented product can be used to treat diabetes, then it is obvious that they can treat diabetes of any cause, including diabetes caused by or related to advanced glycation end products.  Moreover, since the FA 0178 strain appears to be the claimed KF11 strain, then it necessarily possesses the property of improving or treating diabetes caused by or related to advanced glycation end products.  Therefore, instant claims 4-6, 18, and 19 are rendered obvious.
Regarding instant claim 7 and 17, the recitation that the composition is ‘for intestinal regulation’ is directed to an intended use of the claimed composition.  MPEP 2112(I) indicates, “the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.”  Since the B. subtilis strain of Choi (reading on the claimed KF11 strain) is the active ingredient, then it inherently is suitable for intestinal regulation.  Therefore, instant claim 7 is rendered obvious, as well as rendering obvious the ‘composition for intestinal regulation’ embodiment of instant claim 17.
Regarding instant claims 11 and 20, though Choi does not expressly disclose a method for inhibiting AGEs, or a method of reducing CML, Choi renders obvious administering their FA 0178 strain or soybean fermented product to a subject since Choi discloses the anti-diabetic effect of their invention and their invention in the form of food which would indicate that the food is fed to a subject (see claim 14 of Choi of the Machine Translation).  Since Choi renders obvious the same claimed step of administering the claimed strain or culture thereof to a subject, then the claimed effects of inhibiting AGEs and reducing CML would have necessarily occurred.  Therefore, instant claims 11 and 20 is rendered obvious.
A holding of obviousness is clearly required.

Claims 1-9, 11, 12, 15, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ugajin (WO 2007/119693. Machine Translation cited below. Previously cited) in light of a BLAST alignment (BLAST alignment of ATCC 8041 strain of Ugajin with SEQ ID NO:4. [online]. [retrieved on 2022-08-04]. Retrieved from the Internet: https://blast.ncbi.nlm.nih.gov/Blast.cgi).
Ugajin discloses a composition comprising, as an active ingredient, an extract of at least one lactic acid bacterium with an organic solvent, wherein the at least one lactic acid bacterium is selected from a number of strains that includes Lactobacillus pentosus ATCC 8041 strain (abstract).  The composition can be used in a method for treating, preventing or ameliorating diabetes (abstract; claims 1-4 of Ugajin).  
In one embodiment, the composition is characterized in that it is a food or drink (paragraph [0017] of Machine Translation).  Also, the composition can be used as a medicine (paragraphs [0033]-[0034] of Machine Translation).  Ugajin also teaches administration of their composition to a subject (paragraphs [0035], [0037], [0038] of Machine Translation).
Ugajin differs from instant claim 1 in that Ugajin does not expressly disclose a novel strain having the activity of reducing advanced glycation end products (AGEs), including AGEs that are nonfluorescent as recited in instant claim 2, wherein the novel strain is Lactobacillus pentosus KF8 (accession number KCCM11997P).  Ugajin differs from instant claim 12 in that Ugajin does not expressly disclose a novel strain having the activity of reducing Nε-(carboxymethyl)lysine (CML), wherein the novel strain is Lactobacillus pentosus KF8 (accession number KCCM11997P).  However, the ATCC 8041 strain of Ugajin appears to be identical to the claimed L. pentosus KF8 strain based on the fact that the strain of Ugajin is of the same species as the claimed strain, its extract (reading on an lysate of the strain) is useful for treating or ameliorating diabetes, and 589 nucleotides of its partial sequence have 100% match with the first 589 nucleotides of SEQ ID NO:4 of the instant application (see the BLAST alignment in which the ATCC 8041 strain is the query sequence and SEQ ID NO:4 is the subject sequence).  The originally filed specification states that the L. pentosus KF8 strain has a base sequence of 16s rDNA as shown in SEQ ID NO:4 (page 11, line 35 through page 12, line 7).  Therefore, the ATCC 8041 strain reads on the claimed L. pentosus KF8 strain, absent a showing by Applicant that the ATCC 8041 strain is distinct from the claimed KF8 strain.  Although Ugajin does not recognize that their ATCC 8041 strain has the activity of reducing AGEs (as recited in instant claim 1) or has the activity of reducing CML (as recited in instant claim 12), since the ATCC 8041 strain appears to be the claimed KF8 strain, then it necessarily possesses the activities of reducing AGEs (including nonfluorescent AGEs as recited in instant claim 2) and CML, absent a showing by Applicant that the ATCC 8041 strain is distinct from the claimed KF8 strain.  
Therefore, Ugajin renders obvious instant claims 1 (L. pentosus KF8 strain), 2, 8 (the L. pentosus strain reads on a probiotic), 9 (the L. pentosus strain itself and the extract of the strain, reading on a ‘lysate,’ each read on a ‘feed composition’ since they are in a form that can be fed), 12 (L. pentosus KF8 strain), 15, and 17 (the L. pentosus strain reads on a ‘feed composition’; the L. pentosus strain reads on ‘probiotic composition’; the L. pentosus strain reads on a ‘pharmaceutical composition’ since the strain itself is in a form suitable for being a pharmaceutical composition since any solid or liquid form that can be administered without toxic effects reads on a ‘pharmaceutical composition’). 
Regarding instant claim 3, the extract of the L. pentosus ATCC 8041 strain reads on a lysate of the strain.  In one embodiment, the composition is characterized in that it is a food or drink (paragraph [0017] of Machine Translation). Therefore, Ugajin discloses a food composition comprising a lysate of the ATCC 8041 strain which reads on the claimed KF8 strain.  Ugajin does not expressly disclose that their food or drink comprising the extract of the ATCC 8041 strain has the activity of reducing AGEs.  However, since the food or drink of Ugajin comprises an extract of the ATCC 8041 strain reading on a lysate of the claimed strain, then it necessarily has the activity of reducing AGEs.  Therefore, instant claim 3 is rendered obvious.
Regarding instant claims 4-6 and 19, Ugajin does not recognize that their extract (reading on a lysate of the strain) in the form of a food (reading on a food composition) or a medicine (reading on a pharmaceutical composition) improves diabetes caused by advanced glycation end products (as recited in instant claim 4) or treats a disease related to advanced glycation end products (as recited in instant claim 5) wherein the disease is diabetes (as recited in instant claim 6).  However, since the extract of the ATCC 8041 strain can be used to treat diabetes, then it is obvious that it can treat diabetes of any cause, including diabetes caused by or related to advanced glycation end products.  Moreover, since the ATCC 8041 strain appears to be the claimed KF8 strain, then its extract (reading on a lysate) necessarily possesses the property of improving or treating diabetes, etc. caused by or related to advanced glycation end products.  Thus Ugajin renders obvious instant claims 4-6.  Ugajin also does not recognize that the ATCC 8041 strain itself, which reads a pharmaceutical composition, treats a disease related to AGEs, wherein the disease is selected from those recited in instant claim 19.  However, since the ATCC 8041 strain appears to be the claimed KF8 strain, then the ATCC 8041 strain necessarily possesses the property of treating diabetes, etc. caused by or related to advanced glycation end products.  Therefore, instant claim 19 is rendered obvious.
Regarding instant claims 7 and 17, the recitation that the composition is ‘for intestinal regulation’ is directed to an intended use of the claimed composition.  MPEP 2112(I) indicates, “the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.”  Since the extract of the ATCC 8041 strain of Ugajin (reading on the claimed lysate of the KF8 strain) is the active ingredient, then it inherently is suitable for intestinal regulation.  Since the ATCC 8041 strain reads on the claimed KF8 strain, then the ATCC 8041 strain itself is inherently suitable for intestinal regulation.  Therefore, instant claim 7 is rendered obvious, as well as rendering obvious the ‘composition for intestinal regulation’ of instant claim 17.
Regarding instant claims 11 and 20, though Ugajin does not expressly disclose a method for inhibiting AGEs or reducing Nε-(carboxymethyl)lysine (CML), Ugajin teaches administering the extract of their ATCC 8041 strain (reading on a lysate of the ATCC 8041 strain) (or food composition comprising the extract) to a subject in order to treat diabetes.  Since Ugajin teaches the same claimed step of administering the claimed lysate to a subject or adding the claimed lysate into a food composition and administering the food composition to a subject, then the claimed effects of inhibiting AGEs and reducing Nε-(carboxymethyl)lysine (CML) would have necessarily occurred.  Therefore, instant claims 11 is rendered obvious.
A holding of obviousness is clearly required.

Claims 1-12, 14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Okuhata (US 2014/0335262) in light of an OM nucleic search (Search performed on 4/30/21 of SEQ ID NO:2 of Published Applications).
Okuhata discloses Bacillus subtilis AZ-5512 (FERM P-22135) (abstract).  The sequence of the strain has the 16S rDNA sequence as shown in SEQ ID NO:1 (page 3, paragraphs [0077]-[0078]; page 6).  According to an OM nucleic search, SEQ ID NO:1 of Okuhata has 100% match with SEQ ID NO:2 of the instant application:

RESULT 2
US-14-344-064-1/c
; Sequence 1, Application US/14344064
; Publication No. US20140335262A1
; GENERAL INFORMATION
; APPLICANT: Azuma foods co., ltd.
; TITLE OF INVENTION: New Bacillus subtilis and Bacillus Natto produced
by using the
; TITLE OF INVENTION:same
; FILE REFERENCE: P-613
; CURRENT APPLICATION NUMBER: US/14/344,064
; CURRENT FILING DATE: 2014-03-11
; PRIOR APPLICATION NUMBER: JP2011-198971
; PRIOR FILING DATE: 2011-09-13
; NUMBER OF SEQ ID NOS: 1
; SOFTWARE: PatentIn version 3.5
; SEQ ID NO 1
; LENGTH: 1475
; TYPE: DNA
; ORGANISM: Bacillus subtilis
US-14-344-064-1
Query Match 100.0%; Score 1459; DB 55; Length 1475;
Best Local Similarity 100.0%;
Matches 1459; Conservative 0; Mismatches 0; Indels 0; Gaps
0;

According to the instant specification, the claimed Bacillus subtilis KF11 strain has a base sequence of 16s rDNA as shown in SEQ ID NO:2 (page 10, line 38 through page 11, line 7 of originally filed specification).   
Okuhata differs from instant claim 1 in that Okuhata does not expressly disclose a novel strain having the activity of reducing advanced glycation end products (AGEs), including AGEs that are nonfluorescent as recited in instant claim 2, wherein the novel strain is Bacillus subtilis KF11 (accession number KCCM11981P).  Okuhata differs from instant claim 12 in that Okuhata does not expressly disclose a novel strain having the activity of reducing Nε-(carboxymethyl)lysine (CML), wherein the novel strain is Bacillus subtilis KF11 (accession number KCCM11981P).  However, the AZ-5512 strain of Okuhata appears to be identical to the claimed B. subtilis KF11 strain based on the fact that the strain of Okuhata is of the same species as the claimed strain, and comprises a sequence having 100% match with SEQ ID NO:2 of the instant application which is comprised by the claimed KF11 strain.  Therefore, the AZ-5512 strain reads on the claimed B. subtilis KF11 strain, absent a showing by Applicant that the AZ-5512 strain is distinct from the claimed KF11 strain.  Although Okuhata does not recognize that their AZ-5512 strain has the activity of reducing AGEs (as recited in instant claim 1) or has the activity of reducing CML (as recited in instant claim 12), since the AZ-5512 strain appears to be the claimed KF11 strain, then it necessarily possesses the activities of reducing AGEs and CML, absent a showing by Applicant that the AZ-5512 strain is distinct from the claimed KF11 strain.  
Therefore, Okuhata renders obvious instant claims 1 (B. subtilis KF11 strain), 2, 8 (the B. subtilis strain reads on a probiotic), 9 (the B. subtilis strain itself reads on a ‘feed composition’ since it is in a form that can be fed), 12 (B. subtilis KF11 strain), 14, and 17 (at least a ‘pharmaceutical composition’, ‘probiotic composition’, and ‘feed composition’). 
Regarding instant claims 3, 10, and 17, Okuhata discloses producing natto by using the AZ-5512 strain by a process in which soybeans are inoculated with the AZ-5512 strain and fermentation is performed (paragraphs [0087]-[0088]).  Natto is fermented soybeans (paragraph [0001] and is a health food (paragraph [0003]).  The natto comprising the AZ-5512 strain reads on a ‘food composition’ comprising the claimed B. subtilis KF11 strain, as well as reading on a ‘fermented product’ comprising the claimed B. subtilis KF11 strain.  Therefore, instant claim 10 and the ‘food composition’ and ‘fermented product-containing composition’ embodiments of instant claim 17 are rendered obvious.  Since the natto comprises the AZ-5512 strain (reading on the claimed KF11 strain), then it inherently has the activity of reducing AGEs as recited in instant claim 3 - see MPEP 2112(I).  Therefore, instant claim 3 is rendered obvious.  
Regarding instant claims 4-6, 18 and 19, although Okuhata does not recognize that their AZ-5512 strain or their natto (comprising the AZ-5512 strain) improves the diseases recited in instant claims 4 and 18 caused by advanced glycation end products or treats a disease related to advanced glycation end products (as recited in instant claim 5) wherein the disease is any of the diseases recited in instant claims 6 and 19, since the AZ-5512 strain appears to be the claimed KF11 strain, then it necessarily possesses the property of improving or treating diseases caused by or related to advanced glycation end products as recited in the instant claims.  Moreover, the claimed limitations of improving or treating a disease is directed to the intended use of the claimed composition.  MPEP 2112(I) indicates, “the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.”  The AZ-5512 strain and the natto comprising the AZ-5512 strain are necessarily for treating a disease caused by AGEs since the AZ-5512 strain reads on the claimed KF11 strain. Therefore, instant claims 4, 5 (the strain and the natto read on a ‘pharmaceutical composition’), 6, 18 and 19 (the strain and the natto read on a ‘pharmaceutical composition’) are rendered obvious.
Regarding instant claims 7 and 17, the recitation that the composition is ‘for intestinal regulation’ is directed to an intended use of the claimed composition.  MPEP 2112(I) indicates, “the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.”  Since the B. subtilis strain of Okuhata (reading on the claimed KF11 strain) is the active ingredient, then it inherently is suitable for intestinal regulation.  Therefore, instant claim 7 is rendered obvious, as well as rendering obvious the ‘composition for intestinal regulation’ embodiment of instant claim 17.
Regarding instant claims 11 and 20, though Okuhata does not expressly disclose a method for inhibiting AGEs, or a method of reducing CML, Okuhata discloses providing the natto of their invention (which comprises the AZ-5512 strain) as food (paragraphs [0139]-[0141]).  Thus the natto comprising the AZ-5512 strain is administered to a subject.  Since Okuhata renders obvious the same claimed step of administering the claimed strain or culture thereof (the natto reads on culture thereof) to a subject, then the claimed effects of inhibiting AGEs and reducing CML would have necessarily occurred.  Therefore, instant claims 11 and 20 are rendered obvious.
A holding of obviousness is clearly required.

Claims 1-12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hara (US 2011/0038891) in light of an OM nucleic search (Search performed on 4/30/21 of SEQ ID NO:3 of Published Applications).
Hara discloses Lactobacillus paracasei K71 strain deposited under Accession No. FERM BP-11098 (paragraph [0009]).  A microbial DNA template of the K71 strain is shown in SEQ ID NO:1 (paragraph [0041]; page 7).  According to an OM nucleic search, SEQ ID NO:1 of Hara has 99.9% match, and best local similarity of 100%, with SEQ ID NO:3 of the instant application:

RESULT 2
US-12-989-052-1/c
; Sequence 1, Application US/12989052
; Publication No. US20110038891A1
; GENERAL INFORMATION
; APPLICANT: KAMEDA SEIKA CO., LTD.
; APPLICANT:NIIGATA UNIVERSITY
; TITLE OF INVENTION: Novel Lactobacillus Microbe, Antiallergic Agent,
Food and
; TITLE OF INVENTION:Pharmaceutical Composition Containing Thereof, and
Method
; TITLE OF INVENTION:for Manufacturing the Antiallergic Agent
; FILE REFERENCE: KMSF-001PCT
; CURRENT APPLICATION NUMBER: US/12/989,052
; CURRENT FILING DATE: 2010-10-21
; PRIOR APPLICATION NUMBER: JP2008-115091
; PRIOR FILING DATE: 2008-4-25
; NUMBER OF SEQ ID NOS: 1
; SOFTWARE: PatentIn version 3.3
; SEQ ID NO 1
; LENGTH: 1530
; TYPE: DNA
; ORGANISM: Lactobacillus paracasei
US-12-989-052-1
Query Match 99.9%; Score 1498; DB 37; Length 1530;
Best Local Similarity 100.0%;
Matches 1498; Conservative 0; Mismatches 0; Indels 0; Gaps
0;

According to the instant specification, the claimed Lactobacillus paracasei KF00816 strain has a base sequence of 16s rDNA as shown in SEQ ID NO:3 (page 11, lines 16-27 of originally filed specification).   
Hara differs from instant claim 1 in that Hara does not expressly disclose a novel strain having the activity of reducing advanced glycation end products (AGEs), including AGEs that are nonfluorescent as recited in instant claim 2, wherein the novel strain is Lactobacillus paracasei KF00816 (accession number KCCM11998P).  Hara differs from instant claim 12 in that Hara does not expressly disclose a novel strain having the activity of reducing Nε-(carboxymethyl)lysine (CML), wherein the novel strain is Lactobacillus paracasei KF00816 (accession number KCCM11998P).  However, the K71 strain of Hara appears to be identical to the claimed L. paracasei KF00816 strain based on the fact that the strain of Hara is of the same species as the claimed strain, and comprises a sequence having 99.9% match and 100% best local similarity with SEQ ID NO:3 of the instant application which is comprised by the claimed KF00816 strain (page 11, lines 16-27).  Therefore, the K71 strain reads on the claimed L. paracasei KF00816 strain, absent a showing by Applicant that the K71 strain is distinct from the claimed KF00816 strain.  Although Hara does not recognize that their K71 strain has the activity of reducing AGEs (as recited in instant claim 1) or has the activity of reducing CML (as recited in instant claim 12), since the K71 strain appears to be the claimed KF00816 strain, then it necessarily possesses the activities of reducing AGEs and CML, absent a showing by Applicant that the K71 strain is distinct from the claimed KF00816 strain.  
Therefore, Hara renders obvious instant claims 1 (L. paracasei KF00816 strain), 2, 8 (the L. paracasei strain reads on a probiotic), 9 (the L. paracasei strain itself reads on a ‘feed composition’ since it is a form that can be fed), 12 (L. paracasei KF00816 strain), 16, and 17 (at least a ‘feed composition’). 
Regarding instant claims 3 and 17, Hara discloses a food composition comprising the L. paracasei K71 strain (paragraphs [0010] and [0014]; claims 1, 2, and 6 of Hara).  Therefore, the ‘food composition’ embodiment of instant claim 17 is rendered obvious.  Since food composition comprises the K71 strain (reading on the claimed KF00816 strain), then it inherently has the activity of reducing AGEs as recited in instant claim 3 - see MPEP 2112(I).  Therefore, instant claim 3 is rendered obvious.  
Regarding instant claims 4 and 18, although Hara does not recognize that their food composition comprising the K71 strain (paragraphs [0010] and [0014]; claims 1, 2, and 6 of Hara) improves the diseases recited in instant claims 4 and 18 caused by advanced glycation end products, since the K71 strain appears to be the claimed KF00816 strain, then it necessarily possesses the property of improving diseases caused by advanced glycation end products as recited in instant claims 4 and 18.  MPEP 2112(I) indicates, “the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.”  Therefore, instant claims 4 and 18 are rendered obvious.
Regarding instant claims 5, 6, 17, and 19, Hara discloses a pharmaceutical composition comprising the L. paracasei K71 strain (paragraphs [0010] and [0015]; claims 1, 2, and 7 of Hara).  Thus the ‘pharmaceutical composition’ embodiment of instant claim 17 is rendered obvious.  Although Hara does not recognize that their pharmaceutical composition comprising K71 strain treats a disease related to advanced glycation end products as recited in instant claim 5, including the diseases recited in instant claims 6 and 19, since the K71 strain appears to be the claimed KF00816 strain, then it necessarily possesses the property of treating diseases caused by advanced glycation end products as recited in instant claims 5, 6, and 19.  See MPEP 2112(I) which indicates, “the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.”  Therefore, instant claims 5, 6, and 19 are rendered obvious.
Regarding instant claims 7 and 17, the recitation that the composition is ‘for intestinal regulation’ is directed to an intended use of the claimed composition.  MPEP 2112(I) indicates, “the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.”  Since the L. paracasei strain of Hara (reading on the claimed KF00816 strain) is the active ingredient, then it inherently is suitable for intestinal regulation.  Therefore, instant claim 7 is rendered obvious, as well as rendering obvious the ‘composition for intestinal regulation’ embodiment of instant claim 17.
Regarding instant claims 10 and 17, Hara discloses a food composition including fermented rice using the lactic acid bacterium of their invention (paragraph [0016]) which is the K71 strain (paragraph [0009]).  See also paragraphs [0023]-[0024].  The fermented rice comprising the K71 strain taught by Hara reads on a ‘fermented product.’  Therefore, instant claim 10 is rendered obvious, as well as rendering obvious the ‘fermented product-containing composition’ of instant claim 17.
Regarding instant claims 11 and 20, though Hara does not expressly disclose a method for inhibiting AGEs, or a method of reducing CML, Hara discloses a food composition comprising the L. paracasei K71 strain (paragraphs [0010] and [0014]; claims 1, 2, and 6 of Hara) and thus it is obvious that the food composition is fed (administered) to a subject.  Furthermore, Hara disclose an example in which the K71 strain is orally administered to mice (paragraph [0044]).  Thus the K71 strain is administered to a subject.  Since Hara renders obvious the same claimed step of administering the claimed strain to a subject or adding the claimed strain into a food composition and administering the food composition to a subject, then the claimed effects of inhibiting AGEs and reducing CML would have necessarily occurred.  Therefore, instant claims 11 and 20 are rendered obvious.
A holding of obviousness is clearly required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, and 10-19 of copending Application No. 17/441,827 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of `827 recites a composition for inhibiting non-fluorescent advanced glycation end products (a narrower embodiment of the activity of reducing advanced glycation end products as recited in the instant claims, in particular meeting the limitation of instant claim 2) characterized in that the Lactobacillus sp. strain can be selected from Lactobacillus paracasei KF00816 (accession number KCCM11998P) and Lactobacillus pentosus KF8 (accession number KCCM11997P) which are two of the strains recited in instant claims 1 and 12, as well as the strains of instant claims 15 and 16.  Claim 3 of `827 recites a composition for inhibiting non-fluorescent advanced glycation end products (a narrower embodiment of the activity of reducing advanced glycation end products as recited in the instant claims, in particular meeting the limitation of instant claim 2) characterized in that the Lactococcus sp. strain can be selected from Lactococcus lactis KF140 (accession number KCCM11673P) which is one of the strains recited in instant claims 1 and 12, as well as the strain of instant claim 13.  Claim 6 of `827 recites a composition for inhibiting non-fluorescent advanced glycation end products (a narrow embodiment of the activity of reducing advanced glycation end products as recited in the instant claims, in particular meeting the limitation of instant claim 2) characterized in that the Bacillus sp. strain can be selected from Bacillus subtilis KF11 (accession number KCCM11981P), which is one of the strains recited in instant claims 1 and 12, as well as the strain of instant claim 14.  Additionally, claim 10 of `827 recites the embodiment in which the non-fluorescent advanced glycation product that is inhibited by the composition is N-carboxymethyl lysine (CML), thus reading on the activity of reducing Nε-(carboxymethyl)lysine (CML) as recited in instant claim 12.  Therefore, claims 2, 3, and 6 read on instant claims 1 and 2; and claims 2, 3, and 6 of `827 in view of claim 10 of `827 read on instant claims 12-16.  
Claim 1 of `827 reads on instant claims 1, 2, and 12-16 if practiced incorporating claims 2, 3, 6, and 10 of `827.  Though claim 18 of `827 recites a method, it produces a composition comprising one or more strains.  If claim 18 of `827 is practiced incorporating claims 2, 3, 6, and 10 of `827, then it sets forth the composition of instant claims 1, 2, and 12-16.
Claim 11 of `827 reads on instant claim 3 if practiced with the embodiments of claims 2, 3, and 6 of `827 discussed above, as well as reading on the ‘food composition’ embodiment of instant claim 17.  Claim 11 of `827 further differs from instant claims 4 and 18 in that is does not require that the composition improves any of the recited diseases which are caused by advanced glycation end products.  However, claim 13 of `827 recites a pharmaceutical composition for preventing or treating a disease related to non-fluorescent advanced glycation end products characterized in that the disease is selected from a group consisting of diseases that encompass some of the disease recited in instant claims 4 and 18.  Therefore, claim 11 of `827 in view of claims 2, 3, 6, and 13 of `827 reads on instant claims 4 and 18.
Claims 12 and 13 of `827 read on instant claims 5, 6, and 19 if practiced with the embodiments of claims 2, 3, and 6 of `827 discussed above, as well as reading on the ‘pharmaceutical composition’ embodiment of instant claim 17.
Claim 14 of `827 reads on instant claim 9 if practiced with the embodiment of claims 2, 3, and 6 of `827 discussed above, as well as reading on the ‘feed composition’ embodiment of instant claim 17.
Claim 15 of `827 reads on instant claim 7 if practiced with the embodiment of claims 2, 3, and 6 of `827 discussed above, as well as reading on the ‘composition for intestinal regulation’ embodiment of instant claim 17.
Claim 16 of `827 reads on instant claim 8 if practiced with the embodiment of claims 2, 3, and 6 of `827 discussed above, as well as reading on the ‘probiotic composition’ embodiment of instant claim 17.
Claim 17 of `827 reads on instant claim 10 if practiced with the embodiment of claims 2, 3, and 6 of `827 discussed above, as well as reading on the ‘fermented product-containing composition’ embodiment of instant claim 17.
Claim 19 of `827 is directed to a method for inhibiting non-fluorescent advanced glycation end products using a single strain or two or more mixed strains selected from a group.  It would have been prima facie obvious to apply any of the embodiments of claims 2, 3, and 6 of `827 of the strain, thereby rendering obvious using the strains recited in instant claims 1 and 12-16.  A method for inhibiting non-fluorescent advanced glycation end products reads on a method for inhibiting advanced glycation end products, as well as recited on a method of reducing Nε-(carboxymethyl)lysine (CML) given claim 10 of `827.  However, claim 19 of `827 in view of claims 2, 3, 6, and 10 of `827 differs from instant claims 11 and 20 in that claim 19 of `827 does not recite administering the strain, a lysate thereof, or a culture thereof to a subject, or adding the strain, lysate thereof, or a culture thereof into a food composition to be administered to the subject, wherein the food composition is administered to the subject.  However, claims 11-13 of `827 recite a food composition or a pharmaceutical composition comprising the one or more strains recited in the claims of `827.  A food composition suggests that the composition is fed to a subject, reading on administration of the composition; and a pharmaceutical composition suggests that the composition is administered to a subject.  Therefore, to practice the method of claim 19 of `827, it would have been obvious that the composition of the claims of `827 is administered to the subject.  Therefore, claim 19 of `827 in view of claims 2, 3, 6, and 10-13 of `827 reads on instant claims 11 and 20.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-9, 11-15, and 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 17/611,240 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 4 of `240 recites an embodiment of a composition containing one or more strains selected from the group consisting of Lactobacillus pentosus KF8 (accession number KCCM11997P), Bacillus subtilis KF11 (accession number KCCM11981P), and Lactococcus lactis KF140 (accession number KCCM11673P) which are three of the strains recited in instant claims 1 and 12, and are the strains of instant claims 13-15.  Though claims 6 and 7 are directed to a method and a use, respectively, they set forth a composition containing one or more strains selected from the strains of instant claims 1 and 12-15.  Claims 1, 4, 6, and 7 of `240 differ from instant claim 1 in that they do not require that the strains have the activity of reducing advanced glycation end products, including nonfluorescent advanced glycation end products as recited in instant claim 2.  Claims 1, 4, 6, and 7 of `240 differ from instant claims 12-15 in that they do not require that the strains have the activity of reducing Nε-(carboxymethyl)lysine (CML).  However, the claimed activities of the strains are inherent to the strains.  As pointed out in MPEP 2112(I), “’[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.’”  Therefore, claims 1, 4, 6, and 7 of `240 read on instant claims 1, 2, and 12-15.  Each strain of the claims of `240 also read on a ‘probiotic composition’ and a ‘feed composition’ since a strain reads on form suitable for being fed.  Therefore, claims 1, 4, and 7 of `240 also read on instant claims 8 and 9, as well as reading on embodiments of instant claim 17.
Claims 1-3 of `240 recite a health food composition for improving liver function, which reads on a ‘food composition,’ and claims 2-3 of `240 set forth further limitations regarding the health food composition which are wholly encompassed by a ‘food composition.’  Therefore, they read on the ‘food composition’ embodiment of instant claim 17.  Claims 1-3 of `240 differ from instant claims 3 and 4 in that they do not require that the health food composition has the activity of reducing advanced glycation end products, and claims 1-3 of `240 further differ from instant claims 4 and 18 in that they do not require that the composition improves any of the diseases which are caused by advanced glycation end products as recited in instant claims 4 and 18.  However, since the health food composition of claims 1-3 of `240 comprises the strains recited in instant claims 1 and 12, then it inherently possesses the property of having the activity of reducing advanced glycation end products of instant claims 3 and 4 – see MPEP 2112(I).  Additionally, the limitation in instant claims 4 and 18 of improving one of the diseases which are caused by advanced glycation end products is directed to the intended use of the claimed composition.  MPEP 2112(I) indicates, “the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.”  Since one or more of the KF8, KF11, and KF140 strains is the active ingredient of the health food composition of claims 1-3 of `240, then the health food composition of claims 1-3 of `240 inherently is suitable for treating a disease caused by advanced glycation end products as recited in instant claims 4 and 18.  Therefore, claims 1-3 of `240 also read on instant claims 3, 4, and 18.  
Claims 4, 5, and 7 of `240 recite a pharmaceutical composition for improving liver function, which read on a ‘pharmaceutical composition,’ and claim 5 of `240 sets forth further limitations regarding the pharmaceutical composition which are wholly encompassed by a ‘pharmaceutical composition.’  Therefore, they read on the ‘pharmaceutical composition’ embodiment of instant claim 17.  Claims 4, 5, and 7 of `240 differ from instant claims 5, 6, and 19 in that the claims of `240 do not require that the pharmaceutical composition is for treating a disease related to advanced glycation end products, including any of the diseases recited in instant claims 6 and 19.  However, the limitation of instant claims 5, 6, and 19 regarding the treating of a disease related to advanced glycation end products is directed to the intended use of the pharmaceutical composition.  MPEP 2112(I) indicates, “the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.”  Since one or more of the KF8, KF11, and KF140 strains is the active ingredient of the pharmaceutical composition of claims 4, 5, and 7 of `240, then the pharmaceutical composition of claims 4, 5, and 7 of `240 inherently is suitable for treating a disease related to advanced glycation end products as recited in instant claims 5, 6, and 19.  Therefore, claims 4, 5, and 7 of `240 read on instant claims 5, 6, and 19.  
Regarding instant claims 7 and 17, the recitation that the composition is ‘for intestinal regulation’ is directed to an intended use of the claimed composition.  MPEP 2112(I) indicates, “the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.”  Since the claims of `240 set forth a composition containing one or more of the KF8, KF11, and KF140 strains as the active ingredient, then the composition of the claims of `240 is inherently suitable for intestinal regulation.  Therefore, the claims of `240 read on instant claim 7, as well as reading on the ‘composition for intestinal regulation’ of instant claim 17.
Claim 6 of `240 is directed to a method for improving liver function comprising administering or taking to a subject a composition containing, as an active ingredient, one or more strains selected from the KF8, KF11, and KF140 strains, a lysate thereof, or a culture product thereof.  Claim 6 of `240 differs from instant claim 11 in that claim 6 of `240 does not recite a method for inhibiting advanced glycation end products.  Claim 6 of `240 differs from instant claim 20  in that claim 6 of `240 does not recite a method of reducing Nε-(carboxymethyl)lysine (CML).  However, since claim 6 of `240 sets forth the same step as recited in instant claims 11 and 20, then the claimed effects of inhibiting advanced glycation end products and reducing Nε-(carboxymethyl)lysine (CML) would have necessarily occurred.  Therefore, claim 6 of `240 reads on instant claims 11 and 20.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sef
/SUSAN E. FERNANDEZ/            Examiner, Art Unit 1651